IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45370

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 394
                                                )
       Plaintiff-Respondent,                    )   Filed: March 19, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
DEVIN KADRLIK,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for attempted strangulation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Devin Kadrlik pled guilty to attempted strangulation, Idaho Code § 18-923; and injury to
a child, I.C. § 49-1301(1). For the attempted strangulation charge, the district court sentenced
Kadrlik to a unified sentence of ten years with two years determinate. For the injury to a child
charge, the district court imposed a concurrent sentence of 365 days of local incarceration, with
credit for 180 days of prior jail service.    Kadrlik asserts that the district court abused its
discretion by imposing an excessive sentence for the attempted strangulation charge.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kadrlik’s judgment of conviction and sentence are affirmed.




                                                   2